Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 1 of 15 PageID 15084




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

                                   CASE NO. 6:18-cv-01237-PGB-GJK

  CLASSIC SOFT TRIM, INC.,
  and ROADWIRE, LLC,

           Plaintiffs,

  v.

  ROSS ALBERT and
  KATZKIN LEATHER, INC.,

           Defendants.
                                                            /

          DEFENDANT, ROSS ALBERT’S SECOND MOTION TO DISQUALIFY
       COUNSEL/REVOKE PRO HAC VICE ADMISSION, AND FOR ORDER TO SHOW
        CAUSE RE: OFFERING IMPROPER INDUCEMENTS TO FACT WITNESSES

           Defendant, Ross Albert, on distinct and additional grounds, moves for a second time to

  disqualify and/or revoke the pro hac vice admission of Plaintiffs’ out of state counsel, Douglas

  Mahaffey and Mahaffey Law Group, P.C., and to issue an Order to Show Cause concerning

  Plaintiffs’ counsel’s offering inducements to Albert and other fact witnesses to testify favorably to

  Plaintiffs.

                                       MEMORANDUM OF LAW

           I.        Relevant Facts and Procedural Background.

           Ross Albert is a former employee/manager of Plaintiff, Classic Soft Trim’s (“CST”)

  operations in Orlando, Florida. CST installs leather automobile interiors manufactured by its

  sister company, Roadwire.1




  1
   Albert was never employed by co-Plaintiff, Roadwire LLC, which nevertheless joins in the claims against him
  without even a hint of justification.

                                                       1
  4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 2 of 15 PageID 15085




           On March 18, 2016, CST fired Daniel Valencia, who supervised the leather installers in

  CST’s Orlando branch. Doc. 30-1, p. 70. Indeed, CST summoned local police to escort Valencia,

  his girlfriend, Naiomy Soto, and other office workers off the premises.          Id.   Immediately

  thereafter, Albert resigned from CST.

           Subsequently, Albert joined Katzkin Leather, Inc., a manufacturer of leather interiors and

  an alleged competitor of Plaintiffs. Valencia, Soto and other office workers joined Classic Design,

  another installer of leather interiors that purchased Katzkin leather and competed with CST. Doc.

  30-1, p. 70.

           Thereafter, on March 30, 2016, CST’s General Counsel attempted to elicit statements from

  Valencia and Soto by luring them to the CST office in an attempt to recover their last paychecks

  and personal property left behind when CST had them removed by the local police. Ex. A –

  “Statement of Valencia & Soto.” However, when they discovered the ruse, Valencia and Soto

  refused to provide CST’s attorney any statements. Id.

           Almost a year and a half later, CST sued Albert, Valencia, Classic Design, and Classic

  Design’s principals. Doc. 30-1, p. 4. CST alleged a conspiracy between Albert, Valencia and

  Classic Design, to move CST’s employees and customers from CST to its competitor Classic

  Design. Id. In response to the lawsuit, Valencia, acting pro se, denied any of the alleged

  wrongdoing. Doc. 30-1, p. 70 – Answer of Valencia. Subsequently, in the Spring of 2018,

  Valencia responded, under oath, to CST’s interrogatories and again denied any knowledge of the

  alleged wrongdoing. Ex. B – Valencia’s Answers to CST’s Interrogatories.

           Only a few weeks later, on June 21, 2018, Valencia (and his girlfriend, Soto) signed

  detailed affidavits drafted by CST’s attorneys.      Exs. C & D.     These affidavits contradicted

  Valencia’s earlier repeated denials of knowledge of any of the alleged misconduct. Then, within




                                                   2
  4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 3 of 15 PageID 15086




  days of Valencia and Soto signing the affidavits proffered by CST’s lawyers, CST voluntarily

  dismissed all of its claims against Valencia. Doc. 30-2, p. 90.

           Thereafter, CST’s lawyers withheld the Affidavits from discovery for the next two years,

  claiming the Affidavits were the attorneys’ work product.                Ex. E – CST’s Privilege Log.

  However, in the Spring of 2020, Plaintiffs attempted to use the affidavits in this litigation,

  proffering them as deposition exhibits. Yet, despite repeatedly noticing Valencia and Soto for

  depositions, Plaintiffs attorneys also repeatedly cancelled those depositions at the last minute.

           Plaintiff’s corporate representative subsequently confirmed that Plaintiffs’ efforts to

  persuade Valencia and Soto to sign the affidavits were undertaken by Plaintiffs’ lawyers:

                     Q. Do you know what, if anything, was said to Mr. Valencia to
                     persuade him to sign the affidavit?

                     MR. SHAUGHNESSY: Same objection.

                     A.    I don't know the answer to that. Either I didn't have
                     conversations with Danny, and I don't believe any Classic Soft Trim
                     employees did. I believe that was conversations with legal counsel.

  Forrister, p. 67.2 And Plaintiffs’ lawyers objected to Forrister’s disclosure of the reasons for

  CST’s dismissal of Valencia immediately after he and his girlfriend signed the proffered

  affidavits:

                     Q. Why did Classic Soft Trim dismiss the lawsuit against Mr.
                     Valencia [in July of 2018]?

                                               *       *       *

                     A. July of '18. I believe that would probably fall under attorney-
                     client privilege in terms of what -- I mean, those are conversations
                     that I had with -- with my attorney in July of '18 that led to that
                     decision.




  2
     Cited portions of the June 18, 2020 deposition of Aaron Forrister, Plaintiff’s CEO and designated corporate
  representative, are attached as Exhibit F.

                                                        3
  4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 4 of 15 PageID 15087




                     Q. I'm not asking you to disclose what your attorneys advised you.
                     I'm asking what reason Classic Soft Trim had to make that decision?

                     MR. SHAUGHNESSY: Object to the form to the extent that the
                     reason was communicated by your lawyers.           If there's an
                     independent reason outside of the scope of your conversation with
                     your lawyers, you can answer the question.

                     A. I don't think there was a -- was a reason that was discussed
                     outside of conversation with my lawyers related to that.

  Forrister, pp. 64-65.

            After CST dismissed Valencia, leaving Albert as the only remaining defendant in the state

  court action, he removed the action to this Court. Thereafter, Plaintiffs vastly expanded their

  claims in an attempt to allege antitrust/unfair competition claims against Katzkin & ClearLight

  across the country and over several years. Plaintiffs Second Amended Complaint is 100 pages

  long and contains over 400 separate paragraphs of allegations.3

            In the ensuing, additional two years of litigation in this Court, Plaintiffs have pursued

  unprecedented discovery including dozens of document requests to parties, former parties, and

  non-parties, yielding production of tens of thousands of documents, the use of several forensic

  experts, and numerous depositions. Yet, near the conclusion of the discovery deadline Plaintiffs

  had uncovered no evidence to support their longstanding but wildly speculative and expansive

  claims.

            In this context, desperate for any evidence favorable to their far-flung claims, Plaintiffs

  lawyers reverted to the strategy they had obviously employed before with Valencia; offer to

  dismiss pending claims against a fact witness in exchange for the witness providing testimony

  favorable to Plaintiffs. On July 30, 2020, almost two years since dismissing Valencia in exchange


  3
     The great expansion of parties and subject matter was also accompanied by the appearance of new counsel.
  Plaintiffs, who had been represented by Baker & Hostetler, were now represented by California counsel with Baker &
  Hostetler serving merely as local counsel.


                                                          4
  4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 5 of 15 PageID 15088




  for his signing an affidavit prepared by Plaintiffs’ lawyers, they made an almost identical but

  equally improper proposal to Albert. And, after verbally making such an offer, Plaintiffs’ counsel

  confirmed the offer in writing:

                     As confirmed in our meet and confer, my clients would entertain a
                     dismissal of Ross Albert in exchange for him testifying truthfully
                     about the extensive involvement with Katzkin he engaged in to
                     destroy the Orlando branch operations, as now proven by the CDA
                     records. This discussion must occur immediately or we will be filing
                     a motion for evidentiary sanctions asking the Court to direct a
                     finding on the two claims against Ross Albert based on his willful
                     destruction and/or concealment of evidence and his false discovery
                     responses. By our phone call today, I have completed my meet and
                     confer on this motion and unless your advise in writing a willingness
                     to frame a settlement agreement with Ross Albert agreeing to testify
                     truthfully and provide his entire ESI, this
                     motion will be filed next week.4

  Ex. G, July 30, 2020 email from Douglas Mahaffey to Courtney Wilson [emphasis in original].

           The difference this time, Albert was represented by counsel who immediately recognized it

  would be entirely unethical and improper to even engage in discussion of such an improper quid

  pro quo. Valencia, of course, was unrepresented and thus easy prey for Plaintiffs’ counsel’s

  improper and unethical manipulations.

           II.       Plaintiffs Counsel’s Efforts to Induce Fact Witnesses to Give Favorable
                     Testimony is “Extremely Serious Misconduct.”

           Florida ethical rules, expressly incorporated into this Court’s Local Rules5, absolutely and

  unequivocally prohibit offering any inducement to a fact witness to give favorable testimony:

                             A lawyer shall not:
                             ....
                             (b) fabricate evidence, counsel or assist a witness to testify
                     falsely, or offer an inducement to a witness, except a lawyer may
                     pay a witness reasonable expenses incurred by the witness in
                     attending or testifying at proceedings; a reasonable, noncontingent
                     fee for professional services of an expert witness; and reasonable

  4
    When Albert’s counsel failed to respond, much less capitulate, Plaintiffs’ counsel never filed the threatened motion.
  5
     Lawyers practicing before this Court agree to be bound by the Florida Bar’s professionalism rules. Local Rule
  2.04(d).

                                                            5
  4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 6 of 15 PageID 15089




                     compensation to reimburse a witness for the loss of compensation
                     incurred by reason of preparing for, attending, or testifying at
                     proceedings.

  R. Regulating Fla. Bar 4–3.4(b); see generally The Florida Bar v. Wohl, 842 So.2d 811 (2003).

  And courts applying this Rule have repeatedly emphasized the “extremely serious” nature of this

  misconduct:

                            “Offering financial inducements to a fact witness is
                     extremely serious misconduct” and is “an evil that should be
                     avoided.” Fla. Bar v. Wohl, 842 So. 2d 811, 816 (Fla. 2003). The
                     Florida Supreme Court has explained, “The very heart of the judicial
                     system lies in the integrity of the participants. Justice must not be
                     bought or sold.” Fla. Bar v. Jackson, 490 So. 2d 935, 936 (Fla.
                     1986) (internal modifications omitted).

                                             *       *       *

                             Any payment is inappropriate if it is contingent on the
                     content of the witness’s testimony or its helpfulness to the case. See
                     Golden Door Jewelry Creations, Inc. v. Lloyds Underwriters Non–
                     Marine Ass’n, 865 F. Supp. 1516, 1524–26 (S.D. Fla. 1994), aff’d in
                     relevant part, 117 F.3d 1328, 1335 n.2 (11th Cir. 1997) (imposing
                     sanctions where payments of $493,103 and $147,000 to two
                     witnesses were contingent on testimony being truthful, material, and
                     helpful to defense); Ward v. Nierlich, 99–14227 CIV, 2006 WL
                     5412626, at *4 (S.D. Fla. Sept. 20, 2006) (unpublished) (imposing
                     sanctions where plaintiff’s counsel promised lump-sum payment and
                     stake in settlement agreement for testimony).

  United States ex rel. S. Site & Underground, Inc. v. McCarthy Improvement Co., 2017 WL

  443486, at *20 (M.D. Fla. Feb. 1, 2017)(denying order to show cause where witness was only

  offered $2,500 for actual expenses incurred and not was contingent on its content or usefulness of

  testimony)

                             [T]he very heart of the judicial system lies in the integrity of
                     the participants.... Justice must not be bought or sold. Attorneys
                     have a solemn responsibility to assure that not even the taint of
                     impropriety exists as to the procurement of testimony before courts
                     of justice. It is clear that the actions of the respondent ... violates
                     [sic] the very essence of the integrity of the judicial system and ...
                     the oath of his office.


                                                         6
  4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 7 of 15 PageID 15090




  The Florida Bar v. Wohl, 842 So.2d 815 quoting Florida Bar v. Jackson, 490 So.2d 935

  (Fla.1986). “Fair competition in the adversary system is secured by prohibitions against ...

  improperly influencing witnesses ... and the like.” Trial Practices, Inc. v. Hahn Loeser & Parks,

  LLP, 260 So.3d 167, 171 (2018) quoting R. Regulating Fla. Bar 4-3.4 cmt.

           Finally, as set forth in Plaintiffs’ counsel’s written proposal to Albert, the offered

  inducement was unequivocally tied to the content of Albert’s testimony: “ ... dismissal of Ross

  Albert in exchange for him testifying truthfully about the extensive involvement with Katzkin he

  engaged in to destroy the Orlando branch operations ... .” Thus, as this Court’s sister court held,

  this renders Plaintiffs’ and their counsel’s inducement even more repugnant.

                             These acts of Lloyds and its counsel unquestionably violated
                     the very heart of the integrity of the justice system. That Lloyds'
                     willingness to pay was contingent on the condition that the
                     testimony had to be helpful to Lloyds in its defense of this civil
                     action makes even more pronounced the subversive and egregious
                     nature of Lloyds' and its counsel's actions.

  Golden Door Jewelry Creations, Inc. v. Lloyds Underwriters Non-Marine Ass'n, 865 F. Supp.

  1516, 1526 (S.D. Fla. 1994), aff'd in part, 117 F.3d 1328 (11th Cir. 1997).

           Claims of Inducing Only “Truthful” Testimony are Immaterial.

           Nor does Plaintiffs’ counsel’s insertion of the talismanic “truthfully” somehow insulate his

  improper and unethical inducement from the proscription of Rule 4-3.4. In fact, when the prior

  version of the Rule was deemed silent on this point, the Florida Supreme Court called for a revised

  Rule making clear that truthfulness, even if proved, was no defense whatsoever to the inducement

  of a fact witness to give favorable testimony. Florida Bar v. Cillo, 606 So. 2d 1161, 1162

  (Fla.1992). In response to the Florida Supreme Court’s concerns that the existing rule might

  permit a lawyer to induce truthful testimony in Cillo, the Rule was amended to make clear that the

  truth or falsity of the testimony sought is immaterial to the prohibition on inducing a fact witness



                                                      7
  4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 8 of 15 PageID 15091




  to give favorable testimony. Florida Bar re: Amendments to Rules Regulating the Florida Bar,

  644 So.2d 282 (Fla. 1994).

                             Further, the history of the rule indicates that it was amended
                     to address situations such as the instant case. In 1992, in Florida Bar
                     v. Cillo, 606 So.2d 1161 (Fla.1992), Cillo was accused of paying
                     money to a former client as an inducement for the client to dismiss
                     his Bar complaint against Cillo. The question arose whether it was
                     misconduct to induce a witness to tell the truth by offering money
                     or other valuable considerations. At the time, there was no rule
                     governing such a situation so we did not impose discipline for that
                     conduct. We were concerned, however, that the payment of
                     compensation other than costs to a witness could adversely affect
                     credibility and fact-finding functions. We directed that a rule be
                     developed to clarify that any compensation paid would be improper
                     unless certain conditions were met. Id. at 1162. Thereafter, in 1994,
                     in Florida Bar re Amendments to Rules Regulating the Florida Bar,
                     644 So.2d 282 (Fla.1994), we amended rule 4–3.4(b) to its present
                     form. In so doing, we established that a witness may not be paid,
                     unless the payments fall within the clearly delineated exceptions,
                     such as payments for reasonable expenses or payments to an expert
                     witness.

  The Florida Bar v. Wohl, 842 So.2d 815 [emphasis added]. Thus, any claims that Plaintiffs’

  counsel only sought “truthful” testimony offer no refuge. “The prohibition applies with equal

  force to payment for truthful testimony as to payment for false testimony. ” Ward v. Nierlich, No.

  99-14227 CIV, 2006 WL 5412626, at *4 (S.D. Fla. Sept. 18, 2006); quoting Golden Door

  Jewelry Creations, Inc. v. Lloyds Underwriters Non-Marine Ass'n, 865 F. Supp. 1516, 1525 (S.D.

  Fla. 1994), aff'd in part, 117 F.3d 1328 (11th Cir. 1997) quoting In re Robinson, 151 A.D. 589,

  600, 136 N.Y.S. 548, 445 (1912), affirmed, 209 N.Y. 354, 103 N.E. 160 (1913)(“The payment of

  a sum of money to a witness to ‘tell the truth’ is as clearly subversive of the proper

  administration of justice as to pay him to testify to what is not true.”)

           An Express Offer to Settle/Dismiss Onerous Litigation is a Prohibited Inducement

           Nor can it be argued that a proposed dismissal or settlement, offering defendants

  immediate relief from incredibly costly and intrusive litigation that has continued for years, is not


                                                       8
  4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 9 of 15 PageID 15092




  an “inducement” prohibited by Rule 4-3.4. If considered only for the cost of defending such

  vexatious litigation, its value is in the hundreds of thousands of dollars. But this does not even

  capture the personal cost in the loss of privacy, time and emotional turmoil. Thus, courts have

  rejected the notion that an inducement made as part of a settlement is somehow an unwritten

  exception to the Rule:

                     At oral argument on this matter Plaintiffs' counsel attempted to
                     make a distinction between the instant case and Golden Door by
                     arguing that unlike in Golden Door, where the money was paid
                     incident to an investigation, in this case the payment of money to
                     witnesses was made incident to a settlement agreement. This is a
                     distinction without a difference. Plaintiffs have cited no authority to
                     support their novel argument and independent research by the
                     undersigned has uncovered none. What's more, whether the money
                     is paid incident to a settlement agreement, or simply to assure
                     witness cooperation, the effect is the same: the witness has an
                     incentive to testify favorably for the party paying him.

  Ward v. Nierlich, No. 99-14227 CIV, 2006 WL 5412626, at *4 (S.D. Fla. Sept. 18,

  2006)[emphasis added]. Numerous cases have similarly held that even where there is yet no

  litigation, threatening to commence civil litigation based upon the content of a witness’ testimony

  is a violation of the same ethical rules. See, e.g., Matter of Discipline of Callister, 401 P.3d 211

  (Nev. 2017)(threatening civil action, perjury and offering payment); In re Smith, 848 P.2d 612,

  614 (Or. 1993)(lawyer suspended for 35 days for having letter delivered to IME doctor

  threatening to sue the doctor if his opinion disfavored the claimant).

           Instead, the only exception to Rule 4-3.4, are modest payments to fact witnesses to

  compensate them, not reward them, for costs actually incurred in testifying, and entirely

  unrelated to the content of their testimony.

                             Under the plain language of rule 4-3.4(b), payments to
                     witnesses are proper—and outside the scope of the prohibition on
                     the “offer [of] an inducement to a witness”—if they fall within one
                     of the following three categories: [1] “reasonable expenses incurred
                     by the witness in attending or testifying at proceedings”; [2] “a
                     reasonable, noncontingent fee for professional services of an expert

                                                       9
  4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 10 of 15 PageID 15093




                      witness”; or [3] “reasonable compensation to reimburse a witness
                      for the loss of compensation incurred by reason of preparing for,
                      attending, or testifying at proceedings.” R. Regulating Fla. Bar 4-
                      3.4(b). This Court has described these categories as “clearly
                      delineated exceptions” from the general prohibition of inducements
                      to witnesses. Wohl, 842 So.2d at 815.

   Trial Practices, Inc. v. Hahn Loeser & Parks, LLP, 260 So. 3d 167, 171 (Fla. 2018). Neither the

   Rule nor any case applying it has found any other exception, for a settlement or otherwise.

            III.      The Deliberate and Calculated Violation of Applicable Ethical Rules
                      Warrants Revocation of Mr. Mahaffey’s Pro Hac Vice Admission in
                      this Action.

            Plaintiffs’ out-of-state counsel, Mr. Mahaffey, was admitted to practice in this District, for

   this matter, pro hac vice. See M.D. Fla. L.R. 2.04(d). Having abused that privilege by violating

   Florida ethical rules in the prosecution of this action, his pro hac admission should be immediately

   revoked.6

                      “It is well-settled that federal courts have wide discretion in granting
                      admission to practice pro hac vice.” Kohlmayer v. Nat'l R.R.
                      Passenger Corp., 124 F. Supp. 2d 877, 879 (D.N.J. 2000). While it
                      is true that there is a constitutionally based right to counsel of
                      choice, it is also well established that the right is not absolute. In re

   6
      Unfortunately, this second example of extreme misconduct by Mr. Mahaffey is again consistent with what the
   public record shows as to his behavior in other matters. In Jay v. Mahaffey, 218 Cal. App. 4th 1522 (2013), a
   commercial lessee’s limited partners brought a malicious prosecution action against the lessors and the lessor’s
   attorneys, Mr. Mahaffey and his co-counsel. The court found that the three elements necessary to establish a malicious
   prosecution case were present against all defendants, including Mahaffey. The court recognized there was ample
   “evidence of malice, and much of that malice relat[ed] directly to Mahaffey.” Id. at 1544. The court in that case
   found that Mr. Mahaffey’s “goal in the ongoing litigation was not to resolve genuine legal disputes, but to push
   [defendant] into a settlement.” Id. at 1544. In another case, Angus Petroleum Corp. v. Mahaffey & Assocs. PLC, No.
   G055829, 2019 WL 4071030, at *1 (Cal. Ct. App. Aug. 29, 2019) the court ordered Mr. Mahaffey to pay more than
   $5 million in attorney’s fees and costs in connection with a meritless fee dispute brought by Mr. Mahaffey. Also, in
   Grunder v. Mahaffey, No. G045013, 2012 WL 5420212 (Cal. Ct. App. Nov. 7, 2012) the court affirmed an order
   compelling Mr. Mahaffey to pay back a self-dealing loan to a trust. There, Mr. Mahaffey, as a trustee, lent himself
   $210,000 from a trust established by a father for the benefit of his five year old daughter. In Petrik v. FN Projects,
   Inc., No. G033528, 2005 WL 775425 (Cal. Ct. App. Apr. 6, 2005) Mr. Mahaffey settled a client’s case without
   client’s approval or authorization. Id. at *1 (“Mahaffey submitted papers in opposition to the order to show cause,
   arguing (1) he did not have authority to extend the offer on behalf of the Petriks, therefore it was not binding…”). In
   Trinity Christian Ctr. of Santa Ana, Inc. v. McVeigh, 637 F. App'x 339, 340 Mahaffey’s conduct resulted in an award
   of attorney’s fees and costs for the opposing party. In Mahaffey & Assocs. v. Kelter, No. G034359, 2005 WL
   2082894, at *5 (Cal. Ct. App. Aug. 30, 2005) the court upheld an arbitration award against Mr. Mahaffey and in the
   favor of one of his former clients and awarded that former client her costs on appeal. And in Petrik v. Mahaffey &
   Assocs., No. G055779, 2019 WL 2591028, at *2 (Cal. Ct. App. June 25, 2019) Mahaffey was sanctioned for failing to
   comply with a court order.

                                                             10
   4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 11 of 15 PageID 15094




                      BellSouth Corp., 334 F.3d 941, 955 (11th Cir. 2003), citing Wheat v.
                      United States, 486 U.S. 153, 159, 108 S.Ct. 1692, 100 L.Ed.2d 140
                      (1988). “A litigant's freedom to hire the lawyer of his choice can be
                      overridden if a court finds that the choice would interfere with the
                      orderly administration of justice.” In re BellSouth Corp., 334 F.3d at
                      956.

   Mike Woods v. On Baldwin Pond, LLC, No. 613CV726ORL41DAB, 2014 WL 12625077, at *1

   (M.D. Fla. Nov. 26, 2014) (Baker, Mag. J.).

            A disqualification motion is governed by local rules and federal common law. Herrmann

   v. GutterGuard, Inc., 199 Fed. Appx. 745, 752 (11th Cir. 2006). The movant must prove the

   grounds for disqualification. In re BellSouth Corp., 334 F.3d 941, 961 (11th Cir. 2003).

                      Courts limit disqualification to instances where the attorney’s
                      conduct violates specific Rules of Professional Conduct, unless the
                      conduct at issue threatens “the orderly administration of justice” or
                      deliberately challenges the court’s authority, in which cases courts
                      are      given       wide       latitude     in      disqualification
                      determinations. Schlumberger Techs., Inc. v. Wiley, 113 F.3d 1553,
                      1561 (11th Cir. 1997); see Kleiner v. First Nat. Bank of Atlanta, 751
                      F.2d 1193, 1210 (11th Cir. 1985) (disqualifying an attorney who
                      deliberately disobeyed the court’s protective order where the
                      attorney’s client contacted potential class members in “attempts to
                      manipulate the decision of class members to join or opt out of class
                      membership”).

   Lancaster v. Harrow, No. 8:17-CV-634-T-33JSS, 2018 WL 1274754, at *2 (M.D. Fla. Feb. 21,

   2018), report and recommendation adopted sub nom. Lancaster v. Bottle Club, LLC, No. 8:17-

   CV-634-T-33JSS, 2018 WL 1242240 (M.D. Fla. Mar. 9, 2018). If a court bases disqualification

   on an ethical violation, “the court may not simply rely on a general inherent power to admit and

   suspend attorneys, without any limit on such power.” Schlumberger Techs., Inc. v. Wiley, 113

   F.3d 1553, 1561 (11th Cir. 1997). Instead, the court must identify a rule and find the lawyer

   violated it. Id.




                                                       11
   4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 12 of 15 PageID 15095




            In this case there is no question that Plaintiffs’ counsel violated Rule 4-3.4, probably

   multiple times, and that specific ethical rule is directly applicable to this action through M.D. Fla.

   L.R. 2.04(d).

                      Under this Court’s local rules, the professional conduct of all
                      members of the bar, admitted generally or specially, is governed by
                      the Model Rules of Professional Conduct of the American Bar
                      Association as modified and adopted by the Supreme Court of
                      Florida. L.R. 2.04(d). Second, their professional conduct is governed
                      by federal common law, “because motions to disqualify are
                      substantive motions affecting the rights of the parties.” Herrmann v.
                      Gutterguard, Inc., 199 F. App’x. 745, 752 (11th Cir. 2006).

   Local Access, LLC v. Peerless Network, Inc., No. 617CV236ORL40TBS, 2019 WL 5196879, at

   *16 (M.D. Fla. June 21, 2019).

            Court’s applying that same Rule have held that disqualification of counsel is among the

   appropriate remedies for such egregious misconduct. Ward v. Nierlich, No. 99-14227 CIV, 2006

   WL 5412626, at *6 (S.D. Fla. Sept. 18, 2006 citing Wagner v. Lehman Brothers Kuhn Loeb.

   Inc., 646 F.Supp. 643, 656 (N.D.Ill.1986)(same).

                      In the instant case disqualification is warranted and outweighs any
                      interest Plaintiffs had in retaining counsel of their own choosing. By
                      paying defense witnesses for their testimony Plaintiffs and their
                      counsel violated Rule 4–3.4(b) of the Rules of Professional Conduct,
                      and in so doing corrupted the judicial process and committed a fraud
                      on this Court. Once Plaintiffs became aware of and indeed assisted
                      with the financial arrangement between themselves and the
                      DeBeradinis, any interest Plaintiffs had in retaining the law firm of
                      Rubin and Rubin dissipated. Accordingly, if Plaintiffs are deprived
                      of counsel of their own choice, it is their own fault for engaging in a
                      scheme to purchase the testimony of witnesses.

   Ward v. Nierlich, 2006 WL 5412626, at *7.

            The actions of other counsel who have forfeited their pro hac vice privileges in this Court

   pale by comparison. In Woods, the court had originally granted pro hac vice admission to out of

   state counsel. However, when the same attorney re-applied for pro hac admission, Magistrate

   Baker denied that request on the grounds that counsel had repeatedly violated Local Rules when

                                                        12
   4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 13 of 15 PageID 15096




   previously admitted: “The docket reveals that, upon being granted special admission to appear in

   this matter, Mr. Pelli displayed a consistent lack of knowledge regarding these rules, and his non-

   compliance led to delays and disruption of the orderly administration of justice.” Woods, 2014

   WL 12625077, at *1. See also, Peterson v. PNC Bank, N.A., No. 6:18-CV-84-ORL-31DCI, 2019

   WL 2022446, at *2 (M.D. Fla. May 8, 2019), appeal dismissed, No. 19-13082-GG, 2019 WL

   7882649 (11th Cir. Nov. 29, 2019) wherein counsel was disqualified for using inadvertently

   disclosed privileged information.

            IV.       Conclusion

            Accordingly, based upon the foregoing facts, Rules and case law, the Court should revoke

   Attorney Mahaffey’s grant of pro hac vice admission and issue an Order to Show Cause

   regarding this blatant misconduct by Plaintiffs and their counsel in inducing fact witnesses to

   give favorable testimony in this action.

   Dated this 14th day of September, 2020.                 Respectfully submitted,

                                                           By: /s/ Courtney B. Wilson
                                                           Courtney B. Wilson, Esq.
                                                           Florida Bar No. 614580
                                                           E-Mail: cwilson@littler.com
                                                           Secondary: kljackson@littler.com
                                                           Lindsay M. Alter, Esq.
                                                           Florida Bar No. 103237
                                                           E-Mail: lalter@littler.com
                                                           Secondary: btapia@littler.com
                                                           LITTLER MENDELSON, P.C.
                                                           Wells Fargo Center
                                                           333 SE 2nd Avenue, Suite 2700
                                                           Miami, FL 33131
                                                           Telephone: (305) 400-7500
                                                           Facsimile: (305) 603-2552

                                                           ATTORNEYS FOR DEFENDANT,
                                                           ROSS ALBERT




                                                   13
   4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 14 of 15 PageID 15097




                                     CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on this 14th day of September, 2020, I filed a true and

       correct copy of the foregoing document with the Clerk of the Court via the CM/ECF Portal,

       and that the same was served on all counsel of record or pro se identified on the Service List

       via the CM/ECF Portal.

                                                           /s/ Courtney B. Wilson
                                                           Courtney B. Wilson, Esq.




                                                   14
   4844-8058-3371.1 049386.1006
Case 6:18-cv-01237-WWB-GJK Document 373 Filed 09/14/20 Page 15 of 15 PageID 15098




                                          SERVICE LIST

       ATTORNEYS FOR PLAINTIFFS,                      ATTORNEYS FOR DEFENDANT,
       CLASSIC SOFT TRIM, INC. and                    ROSS ALBERT
       ROADWIRE, LLC
                                                      Courtney B. Wilson, Esq. Florida
       Kevin W. Shaughnessy, Esq.                     Bar No. 0614580
       Florida Bar No.: 473448                        E-Mail: cwilson@littler.com Secondary:
       E-Mail: kshaughnessy@bakerlaw.com              kljackson@littler.com Lindsay M. Alter, Esq.
       Secondary: jnenstiel@bakerlaw.com              Florida Bar No. 103237
       P. Alexander Quimby, Esq.                      E-Mail: lalter@littler.com Secondary:
       Florida Bar No. 099954                         btapia@littler.com LITTLER
       E-Mail: aquimby@bakerlaw.com                   MENDELSON, P.C.
       Secondary: jdorn@bakerlaw.com                  Wells Fargo Center
       BAKER & HOSTETLER, LLP                         333 SE 2nd Avenue, Suite 2700
       2300 SunTrust Center                           Miami, FL 33131
       200 South Orange Avenue                        Telephone: (305) 400-7500
       Post Office Box 112                            Facsimile: (305) 603-2552
       Orlando, Florida 32801
       Telephone: (407) 649-4000                      ATTORNEYS FOR DEFENDANT
       Facsimile: (407) 841-0168                      KATZKIN LEATHER, INC.

       Douglas L. Mahaffey Esq. (Pro Hac Vice)        Don Howarth, Esq. (Pro Hac Vice)
       Email: dougm@mahaffeylaw.com                   E-Mail: dhowarth@howarth-smith.com
       Secondary: kathryn@mahaffeylaw.com,            Secondary: edouesnard@howarth-smith.com
       michelle@mahaffeylaw.com,                      Suzelle M. Smith, Esq. (Pro Hac Vice)
       stephen@mahaffeylaw.com                        E-mail: ssmith@howarth-smith.com
       MAHAFFEY LAW GROUP, P.C.                       Secondary: agilbert@howarth-smith.com
       20162 SW Birch Street, Suite 300               Padraic J. Glaspy, Esq. (Pro Hac Vice)
       Newport Beach, CA 92660                        E-mail: pglaspy@howarth-smith.com
       Telephone: (949) 833-1400                      Tomas S. Glaspy, Esq. (Pro Hac Vice)
       Facsimile: (949) 263-8736                      E-mail: tglaspy@howarth-smith.com
                                                      HOWARTH & SMITH
                                                      523 West Sixth Street, Suite 728
                                                      Los Angeles, California 90014
                                                      Telephone: (213) 955-9400
                                                      Facsimile: (213) 622-0791




                                                 15
   4844-8058-3371.1 049386.1006
